      Case 2:19-cv-07931-SK Document 21 Filed 09/09/20 Page 1 of 1 Page ID #:486



1
2
3                                                                 JS-6
4
5
6                       UNITED STATES DISTRICT COURT

7                      CENTRAL DISTRICT OF CALIFORNIA

8
9
     FERNANDO MARTINEZ                     Case No. 2:19-cv-07931-SK
10   HINOJOSA,
                                           JUDGMENT
11                     Plaintiff,
12                v.
13   ANDREW SAUL,
14   Commissioner of Social Security,
15                     Defendant.
16
17
          It is the judgment of this Court that the decision of the Administrative
18
     Law Judge is AFFIRMED. Judgment is hereby entered in favor of
19
     Defendant.
20
21
     Date: September 9, 2020            ___________________________
22
                                        HON. STEVE KIM
23                                      U.S. MAGISTRATE JUDGE
24
25
26
27
28
